Mr. Justice MacLeary,
after stating the foregoing facts, rendered the opinion of the court.
The facts as stated in the record of the judgment from which the present appeal was taken are accepted.
It is clear that this is a just debt, that it has been duly proven, and that the judgment was promptly and properly rendered by the district court more than seven months ago, and *339the appeal was evidently taken for the purpose only of causing delay.
We adjudge that we should affirm and do affirm the judgment from which the present appeal was taken, with costs against the appellants, Tornabells & Company.
Chief Justice Quiñones and Justices Hernández and Figue-ras concurred.
Mr. Justice Sulzh'acher did not sit at the hearing of this case.